UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14A(Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENTSCHEDULE 14A INFORMATIONProxy Statement Pursuant to Section 14(a) of the SecuritiesExchange Act of 1934 (AMENDMENT NO. 1) Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: R Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 NRDC ACQUISITION CORP. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: NRDC ACQUISITION CORP.3 MANHATTANVILLE ROADPURCHASE, NY 10577 NOTICE OF SPECIAL MEETING OF STOCKHOLDERSOF NRDC ACQUISITION CORP.TO BE HELD ON OCTOBER 16, 2009 To the Stockholders of NRDC Acquisition Corp.: NOTICE IS HEREBY GIVEN that the special meeting of the stockholders of NRDC Acquisition Corp., a Delaware corporation (NRDC Acquisition), will be held at 10:00 a.m. Eastern time, on October 16, 2009, at the offices of Clifford Chance US LLP, 31 West 52nd Street, New York, New York. At the special meeting, stockholders will consider and vote on the following proposals: (1) To approve an amendment to NRDC Acquisitions second amended and restated certificate of incorporation (as amended, the charter), to provide that the consummation of substantially all of the transactions contemplated by the Framework Agreement, dated as of August 7, 2009 (as amended, the Framework Agreement), by and between NRDC Acquisition and NRDC Capital Management, LLC, a Delaware limited liability company (such transactions, the Framework Transactions), will also constitute a Business Combination under Article Sixth of the charter even though the Framework Agreement does not contemplate an acquisition by us of one or more assets or control of one or more operating businesses (the Initial Charter Proposal); (2) To approve the Framework Transactions and provide for our perpetual existence, consisting of the following sub-proposals (the Framework Transactions Proposals): (2A) to approve the transactions contemplated by the Framework Agreement which, among other things, sets forth the steps to be taken by us to continue our business as a corporation that will elect to qualify as a real estate investment trust (a REIT) for U.S. federal income tax purposes, commencing with our taxable year ending December 31, 2010 (the Framework Transactions Sub-Proposal 1); and (2B) to approve an amendment to our charter to provide that our corporate existence will be perpetual instead of terminating on October 23, 2009 (the Framework Transactions Sub-Proposal 2); (3) To approve amendments to our charter which (i) eliminate certain provisions applicable only to special purpose acquisition corporations, (ii) add various provisions relating to our intention to elect to qualify to be taxed as a REIT and (iii) revise certain other provisions in anticipation of our existence as an operating company, consisting of the following sub-proposals (the Secondary Charter Proposals): (3A) to eliminate the provisions only applicable to us as a special purpose acquisition corporation prior to the completion of a Business Combination, as defined in our charter after giving effect to the Initial Charter Proposal; (3B) to change our name from NRDC Acquisition Corp. to Retail Opportunity Investments Corp.; (3C) to add provisions setting forth REIT related ownership limitations and transfer restrictions on our stock, which, among other things, (i) provide that no person may generally own, or be deemed to own more than 9.8% by value or number of shares, whichever is more restrictive, of shares of our common stock or 9.8% by value or number of shares, whichever is more restrictive, of shares of our capital stock, (ii) prohibit any person from beneficially or constructively owning shares of our stock that would result in us being closely held under Section 856(h) of the Internal Revenue Code of 1986, as amended (the Code), or otherwise cause us to fail to qualify as a REIT and (iii) prohibit any person from transferring shares of our stock if such transfer would result in shares of our stock being beneficially owned by fewer than 100 persons; (3D) to allow our board of directors to exempt a person from the REIT related limits on ownership of our stock unless the exemption would result in us being closely held within the meaning of Section 856(h) of the Code or otherwise would result in us failing to qualify as a REIT and to set forth requirements for the exemptions; (3E) to provide that if any purported transfer of shares of our stock or any other event would otherwise result in any person violating the REIT related ownership limits or in us being closely held under Section 856(h) of the Code or otherwise failing to qualify as a REIT, then that number of shares that would cause such person to violate such restrictions will be automatically transferred to a trust and the intended transferee will not acquire rights in such shares or we, at our option, may redeem such shares; (3F) to increase the number of authorized shares of our capital stock from 106,005,000 to 550,000,000; and (3G) to eliminate the classified status of our board of directors so that all directors will be subject to re-election at each annual meeting; (4) To adopt a proposed equity incentive plan, to be effective upon completion of the transactions contemplated by the Framework Agreement (the Equity Incentive Plan Proposal); (5) To adjourn the special meeting to a later date or dates, if necessary, to permit further solicitation and vote of proxies if, at the time of the special meeting, it appears we cannot consummate the transactions contemplated by the Framework Agreement by October 23, 2009; and (6) To amend our charter to extend the date our existence terminates from October 23, 2009 to December 4, 2009 if it appears that, at the time of the special meeting of stockholders, we cannot complete the transactions contemplated by the Framework Agreement by October 23, 2009 (the Extension Proposal). These items of business are described in the accompanying proxy statement, which you are encouraged to read in its entirety before voting. Only holders of record of NRDC Acquisition common stock at the close of business on September 24, 2009 are entitled to notice of the special meeting and to vote and have their votes counted at the special meeting and any adjournments or postponements of the special meeting. After careful consideration, our board of directors (including all independent directors) has unanimously, with one director absent, determined that the proposals are fair to us and in our best interests and the best interests of our stockholders and recommends that you vote or give instruction to vote FOR the approval of each of the proposals. We disclosed in the registration statement for our initial public offering (IPO) that we would seek to consummate a business combination (as defined in the current charter) involving an acquisition of real property assets or an operating business where we believed we could increase the value of the overall enterprise by altering the structure of or relationship between the operating business and its real estate and/or improving, expanding or repositioning the real estate underlying the operating business by October 23, 2009 or liquidate. We have been unable to identify a suitable target with which to consummate a business combination. Our board of directors has determined that, given the attractiveness of the current retail real estate market and our managements experience in real estate, rather than liquidating, it is in the best interests of stockholders to proceed with the proposals set forth in the proxy statement. Consistent with the protections of our current charter, if a stockholder does not agree with our proposed business plan, the Framework Transactions preserve for each stockholder the right to convert its shares and receive its pro rata share of the funds in our trust account. The approval of the Initial Charter Proposal and the Framework Transactions Proposals (including each related sub-proposal) is a condition to the consummation of the transactions contemplated by the Framework Agreement discussed above. The approval of the Secondary Charter Proposals (including each sub-proposal) and the approval of the Equity Incentive Plan Proposal are not conditions to the consummation of the transactions contemplated by the Framework Agreement and will not impact whether the transactions contemplated by the Framework Agreement are consummated. The approval of proposals to amend the terms of our warrants that will be considered at a special meeting of our warrantholders that will be held at the same time as the special meeting of our stockholders is also a condition to the consummation of the transactions contemplated by the Framework Agreement. The Extension Proposal will only be presented to our stockholders if, at the time of the special meeting, it appears that we are unable to consummate the Framework Transactions. In such case, the only proposals that will be presented at the special meeting will be the Extension Proposal and the Stockholders Adjournment Proposal. If the Stockholders Adjournment Proposal and the Extension Proposal are approved, we will adjourn the special meeting of stockholders with respect to the Initial Charter Proposal, the Framework Transactions Proposals, the Secondary Charter Proposals and the Equity Incentive Plan Proposal to a later date, but no later than December 4, 2009. We did not obtain a fairness opinion with respect to the transactions contemplated by the Framework Agreement. While our charter currently contemplates that we obtain a fairness opinion under certain circumstances, if the Initial Charter Proposal is approved, our charter would not require us to obtain a fairness opinion in order to consummate the Framework Transactions. We would not present the Framework Transactions Sub-Proposal 1 unless the Initial Charter Proposal is approved. We also stated in the prospectus for our IPO, because we had agreed to do so in the underwriting agreement we entered into with the underwriters in our IPO, that we would obtain a fairness opinion if one of our executive officers, directors or existing stockholders is affiliated with the target business. We have since amended the underwriting agreement to remove this provision. Finally, the absence of the acquisition of an existing business or assets precluded the use of customary analyses on which fairness opinions are typically based. All NRDC Acquisition stockholders are cordially invited to attend the special meeting in person. To ensure your representation at the special meeting, however, you are urged to complete, sign, date and return the enclosed proxy card as soon as possible. If you are a stockholder of record of shares of our common stock, you may also cast your vote in person at the special meeting. If your shares are held in an account at a brokerage firm or bank, you must instruct your broker or bank on how to vote your shares or, if you wish to attend the meeting and vote in person, obtain a proxy from your broker or bank. If you do not vote or do not instruct your broker or bank how to vote, it will have the same effect as voting against the Initial Charter Proposal, the Framework Transactions Sub-Proposal 2 and the Secondary Charter Proposals. A complete list of our stockholders of record entitled to vote at the special meeting will be available for ten days before the special meeting at our principal executive offices for inspection by our stockholders during ordinary business hours for any purpose germane to the special meeting. Your vote is important regardless of the number of shares you own. Whether you plan to attend the special meeting or not, please sign, date and return the enclosed proxy card as soon as possible in the envelope provided. If your shares are held in street name or are in a margin or similar account, you should contact your broker to ensure that votes related to the shares you beneficially own are properly counted. Thank you for your participation. We look forward to your continued support. By Order of the Board of DirectorsRichard A. BakerChief Executive Officer Purchase, NYDated: September , 2009 IF YOU RETURN YOUR PROXY CARD WITHOUT AN INDICATION OF HOW YOU WISH TO VOTE, YOUR SHARES WILL BE VOTED IN FAVOR OF EACH OF THE PROPOSALS (INCLUDING ALL OF THE SUB-PROPOSALS) AND YOU WILL NOT BE ELIGIBLE TO HAVE YOUR SHARES CONVERTED INTO A PRO RATA PORTION OF THE TRUST ACCOUNT IN WHICH A SUBSTANTIAL PORTION OF THE NET PROCEEDS OF OUR INITIAL PUBLIC OFFERING ARE HELD. YOU MUST AFFIRMATIVELY VOTE AGAINST THE FRAMEWORK TRANSACTIONS SUB-PROPOSAL 1 AND DEMAND THAT WE CONVERT YOUR SHARES INTO CASH NO LATER THAN ONE BUSINESS DAY PRIOR TO THE CLOSE OF THE VOTE ON THE FRAMEWORK TRANSACTIONS SUB-PROPOSAL 1 TO EXERCISE YOUR CONVERSION RIGHTS. IN ORDER TO CONVERT YOUR SHARES, YOU MUST TENDER YOUR STOCK TO OUR STOCK TRANSFER AGENT AT LEAST ONE BUSINESS DAY PRIOR TO THE SPECIAL MEETING OF OUR STOCKHOLDERS. YOU MAY TENDER YOUR STOCK BY EITHER DELIVERING YOUR STOCK CERTIFICATE TO THE TRANSFER AGENT OR BY DELIVERING YOUR SHARES ELECTRONICALLY USING THE DEPOSITORY TRUST COMPANYS DWAC (DEPOSIT WITHDRAWAL AT CUSTODIAN) SYSTEM. IF THE CLOSING CONTEMPLATED BY THE FRAMEWORK AGREEMENT DOES NOT OCCUR, THEN THESE SHARES WILL NOT BE CONVERTED INTO CASH. IF YOU HOLD THE SHARES IN STREET NAME, YOU WILL NEED TO INSTRUCT THE ACCOUNT EXECUTIVE AT YOUR BANK OR BROKER TO WITHDRAW THE SHARES FROM YOUR ACCOUNT IN ORDER TO EXERCISE YOUR CONVERSION RIGHTS. SEE THE SECTION ENTITLED THE FRAMEWORK TRANSACTIONS PROPOSALSTHE FRAMEWORK TRANSACTIONS SUB-PROPOSAL 1CONVERSION RIGHTS FOR MORE SPECIFIC INSTRUCTIONS. NRDC ACQUISITION CORP. 3 MANHATTANVILLE ROADPURCHASE, NY 10577 NOTICE OF SPECIAL MEETING OF WARRANTHOLDERSOF NRDC ACQUISITION CORP.TO BE HELD ON OCTOBER 16, 2009 NOTICE IS HEREBY GIVEN that the special meeting of the warrantholders of NRDC Acquisition Corp., a Delaware corporation (NRDC Acquisition), will be held at 10:00 a.m. Eastern time, on October 16, 2009, at the offices of Clifford Chance US LLP, 31 West 52nd Street, New York, New York. At the special meeting, warrantholders will consider and vote on the following proposals: (1) To approve amendments to the Warrant Agreement, dated as of October17, 2007, between NRDC Acquisition and Continental Stock Transfer & Trust Company, which governs the terms of our outstanding warrants, in connection with the consummation of the transactions contemplated by the Framework Agreement, dated as of August 7, 2009 (as amended, the Framework Agreement), by and between NRDC Acquisition and NRDC Capital Management, LLC, a Delaware limited liability company (NRDC Capital Management), which, among other things, sets forth the steps to be taken by us to continue our business as a corporation that will elect to qualify as a real estate investment trust (a REIT) for U.S. federal income tax purposes, commencing with our taxable year ending December 31, 2010, consisting of the following sub-proposals (the Warrant Amendment Proposals): (1A) to provide that the exercise price of our warrants will be increased to $12.00 per share; (1B) to provide that the expiration date of the warrants will be extended from October 17, 2011 to October 23, 2014; (1C) to provide that a warrantholders ability to exercise warrants will be limited to ensure that such holders Beneficial Ownership or Constructive Ownership, each as defined in our second amended and restated certificate of incorporation (as amended, the charter), does not exceed the restrictions contained in our charter limiting the ownership of shares of our common stock; (1D) to provide that the price at which our common stock must trade before we are able to redeem the warrants we issued in our initial public offering (IPO) will be increased from $14.25 to $18.75; and (1E) to provide that the price at which our common stock must trade before we are able to redeem the warrants we issued to NRDC Capital Management prior to our IPO will be increased from $14.25 to (x) $22.00, as long as they are held by NRDC Capital Management or its members, members of its members immediate families or their controlled affiliates, or (y) $18.75; and (2) To adjourn the special meeting to a later date or dates, if necessary, to permit further solicitation and vote of proxies if, at the time of the special meeting, NRDC Acquisition is not authorized to consummate any of the Warrant Amendment Proposals or it otherwise appears that we cannot consummate the transactions contemplated by the Framework Agreement by October 23, 2009. These items of business are described in the accompanying proxy statement, which you are encouraged to read in its entirety before voting. Only holders of record of our warrants at the close of business on September 24, 2009 are entitled to notice of the special meeting and to vote and have their votes counted at the special meeting and any adjournments or postponements of the special meeting. The approval of the Warrant Amendment Proposals (including each related sub-proposal) is a condition to the consummation of the transactions contemplated by the Framework Agreement discussed above. If the Warrantholders Adjournment Proposal and the Extension Proposal that may be presented at the special meeting of stockholders that is scheduled to take place on October 16, 2009 are approved, we will adjourn the special meeting of our warrantholders with respect to the Warrant Amendment Proposals to a later date, but no later than December 4, 2009. After careful consideration, our board of directors (including all independent directors) has unanimously, with one director absent, determined that the proposals are fair to us and in our best interests and the best interests of our warrantholders and recommends that you vote or give instruction to vote FOR the approval of each of the proposals (including all related sub-proposals). All NRDC Acquisition warrantholders are cordially invited to attend the special meeting in person. To ensure your representation at the special meeting, however, you are urged to complete, sign, date and return the enclosed proxy card as soon as possible. If you are a warrantholder of record of NRDC Acquisition, you may also cast your vote in person at the special meeting. If your warrants are held in an account at a brokerage firm or bank, you must instruct your broker or bank on how to vote your warrants or, if you wish to attend the meeting and vote in person, obtain a proxy from your broker or bank. If you do not vote or do not instruct your broker or bank how to vote, it will have the same effect as voting against the Warrant Amendment Proposals. A complete list of our warrantholders of record entitled to vote at the special meeting will be available for ten days before the special meeting at our principal executive offices for inspection by our warrantholders during ordinary business hours for any purpose germane to the special meeting. Your vote is important regardless of the number of warrants you own. Whether you plan to attend the special meeting or not, please sign, date and return the enclosed proxy card as soon as possible in the envelope provided. If your warrants are held in street name or are in a margin or similar account, you should contact your broker to ensure that votes related to the warrants you beneficially own are properly counted. Thank you for your participation. We look forward to your continued support. By Order of the Board of Directors Richard A. BakerChief Executive Officer Purchase, NYDated: September , 2009 IF YOU RETURN YOUR PROXY CARD WITHOUT AN INDICATION OF HOW YOU WISH TO VOTE, YOUR WARRANTS WILL BE VOTED IN FAVOR OF EACH OF THE PROPOSALS (INCLUDING ALL OF THE SUB-PROPOSALS). IF THE TRANSACTIONS CONTEMPLATED BY THE FRAMEWORK AGREEMENT ARE NOT COMPLETED AND WE DO NOT COMPLETE AN INITIAL BUSINESS COMBINATION PRIOR TO OCTOBER 23, 2009, THEN THE WARRANTS WILL EXPIRE WORTHLESS. NRDC ACQUISITION CORP.3 MANHATTANVILLE ROADPURCHASE, NY 10577 PROXY STATEMENT For the Special Meetings of Stockholders and Warrantholders ofNRDC Acquisition Corp. NRDC Acquisition Corp., a Delaware corporation (NRDC Acquisition), is pleased to report that our board of directors has approved the Framework Agreement, dated as of August 7, 2009, (as amended, the Framework Agreement), by and between NRDC Acquisition and NRDC Capital Management, LLC, a Delaware limited liability company (NRDC Capital Management), which, among other things, provides for the continuation of NRDC Acquisitions business as a corporation that intends to elect to qualify to be taxed as a real estate investment trust (a REIT) for U.S. federal income tax purposes, commencing with our taxable year ending December 31, 2010. As a result, starting with our taxable year ending December 31, 2010, we generally will not be subject to U.S. federal income tax on our net taxable income to the extent that we annually distribute all of our net taxable income to our stockholders and maintain our intended qualification as a REIT. We disclosed in the registration statement for our initial public offering (IPO) that we would seek to consummate a business combination (as defined in the current charter) involving an acquisition of real property assets or an operating business where we believed we could increase the value of the overall enterprise by altering the structure of or relationship between the operating business and its real estate and/or improving, expanding or repositioning the real estate underlying the operating business by October 23, 2009 or liquidate. We have been unable to identify a suitable target with which to consummate a business combination. Our board of directors has determined that, given the attractiveness of the current retail real estate market and our managements experience in real estate, rather than liquidating, it is in the best interests of stockholders to proceed with the proposals set forth in the proxy statement. Consistent with the protections of the Companys current charter, if a stockholder does not agree with the Companys proposed business plan, the transactions contemplated by the Framework Agreement (such transactions, the Framework Transactions) preserve for each stockholder the right to convert its shares and receive its pro rata share of the funds in our trust account. Following the consummation of the transactions contemplated by the Framework Agreement, we plan to continue our business as a REIT that expects to invest in, acquire, own, lease, reposition and manage a diverse portfolio of necessity-based retail properties, including, primarily, well located community and neighborhood shopping centers, anchored by national or regional supermarkets and drugstores. We may also acquire other retail properties, including power centers, regional malls, lifestyle centers and single-tenant retail locations, that are leased to national, regional and local tenants. We will target properties strategically situated in densely populated, middle and upper income markets in the eastern and western regions of the United States. In addition, we may supplement our direct purchases of retail properties with first mortgages or second mortgages, mezzanine loans, bridge or other loans or debt investments related to retail properties, which we refer to collectively as real estate-related debt investments, in each case provided that the underlying real estate meets our criteria for direct investment. Our primary focus with respect to real estate-related debt investments is to capitalize on the opportunity to acquire control positions that will enable us to obtain the asset should a default occur. We intend to conduct substantially all of our business through Retail Opportunity Investment Partnership, LP, a Delaware limited partnership (the operating partnership), which will initially be organized as our wholly owned subsidiary. Proposals to approve the transactions contemplated by the Framework Agreement and the other matters discussed in this proxy statement will be presented at the special meetings of our stockholders and warrantholders scheduled to be held on October 16, 2009. To assist us in qualifying as a REIT, commencing with our taxable year ending December 31, 2010, we have proposed amendments to our second amended and restated certificate of incorporation (as amended, the charter) to limit the ownership of our stock by any person, with certain exceptions, to 9.8% by value or by number of shares, whichever is more restrictive, of our outstanding common stock and to 9.8% by value or by number of shares, whichever is more restrictive, of our outstanding capital stock. In addition, to support this ownership limit, the proposed amendments will add various other restrictions limiting the ownership and transfer of our capital stock. We have also proposed amendments to our charter that provide for (i) our perpetual existence; (ii) our name change to Retail Opportunity Investments Corp.; (iii) the removal of the provisions only applicable to us as a special purpose acquisition corporation prior to a Business Combination (as defined in our charter after giving effect to the Initial Charter Proposal); (iv) the increase in the number authorized shares of our capital stock from 106,005,000 to 550,000,000; and (v) the elimination of the classified status of our board of directors. In addition, our stockholders will consider and vote upon a proposal to adopt an equity incentive plan and our warrantholders will consider and vote upon a proposal to amend the terms of our warrants as described further in this proxy statement. A proposal to amend our charter to allow more time for us to complete the transactions contemplated by the Framework Agreement will be presented at the special meeting to our stockholders if it appears that, at the time of the special meeting of stockholders, we cannot complete such transactions by October 23, 2009. We are providing this proxy statement and the accompanying proxy cards to our stockholders and warrantholders in connection with the solicitation of proxies to be voted at the special meetings of our stockholders and warrantholders and at any adjournments or postponements of the special meetings. Unless the context requires otherwise, references to you are references to NRDC Acquisitions stockholders and warrantholders, as the case may be, and references to we, us and our and the Company are to NRDC Acquisition. This proxy statement provides you with detailed information about the transactions contemplated by the Framework Agreement and other matters to be considered by our stockholders and warrantholders. You are encouraged to carefully read the entire document and the documents incorporated by reference. Your vote is very important. Whether or not you plan to attend the special meetings, the details of which are described on the following pages, please complete, date, sign and promptly return the accompanying proxy in the enclosed envelope. We consummated our IPO on October 23, 2007. Banc of America Securities LLC (BofA) acted as the sole manager and representative of the underwriters in the IPO. Upon consummation of the transactions contemplated by the Framework Agreement, BofA has agreed to reduce the deferred underwriting commissions it is entitled to receive to approximately $1.5 million to $4 million in exchange for certain rights to participate in future securities offerings by us following consummation of the transactions contemplated by the Framework Agreement. The other underwriters in our IPO have agreed that they will receive an aggregate of approximately $83,333 to $222,222 in deferred underwriting commissions. The aggregate amount of deferred underwriting commissions we will pay to the underwriters in our IPO is a reduction from the original deferred underwriting commissions of $14,490,000. If the transactions contemplated by the Framework Agreement are not consummated and we are required to be liquidated, the underwriters will not receive any deferred underwriting commissions and those funds will be returned to our public stockholders upon our liquidation. This proxy statement is dated September , 2009, and is first being mailed to our stockholders and warrantholders on or about September , 2009. TABLE OF CONTENTS Page SUMMARY 1 QUESTIONS AND ANSWERS FOR NRDC ACQUISITIONS STOCKHOLDERS ANDWARRANTHOLDERS ABOUT THE PROPOSALS 9 FORWARD-LOOKING STATEMENTS 21 RISK FACTORS 22 Risks Relating to Our Business and Operations If the Transactions Contemplated By theFramework Agreement Are Consummated 22 Risks Related to Our Assets 25 Risks Related to Financing 29 Risks Related to Our Organization and Structure 31 U.S. Federal Income Tax Risks 32 Risk Related to the Transactions Contemplated by the Framework Agreement and OurSecurities Following the Transactions Contemplated by the Framework Agreement 37 OUR BUSINESS FOLLOWING THE CONSUMMATION OF THE FRAMEWORKTRANSACTIONS 43 Overview 43 Our Management Team 44 Transitional Shared Facilities and Services Agreement 47 The Market Opportunity 47 Our Business Strengths 49 Our Target Assets 50 Our Investment Strategy 52 Investment Process 52 Investment Guidelines 54 Our Financing Strategy 55 Our Operating Strategy 55 Conflicts of Interest Policy 56 Legal Proceedings 56 THE IMPACT OF THE FRAMEWORK TRANSACTIONS ON OUR FINANCIALCONDITION AND RESULTS OF OPERATIONS 57 Overview 57 Factors Impacting Our Operating Results 57 Reporting on Operating Results 57 Critical Accounting Policies and Use of Estimates 58 Recent Accounting Pronouncements 61 Liquidity and Capital Resources 64 Leverage Policies 64 Dividends 65 Quantitative and Qualitative Disclosures About Market Risk 65 THE SPECIAL MEETINGS OF NRDC ACQUISITIONS STOCKHOLDERS ANDWARRANTHOLDERS 66 General 66 Date, Time and Place 66 Purpose of the NRDC Acquisition Special Meetings 66 Recommendation of Our Board of Directors 68 Record Date; Who is Entitled to Vote; Quorum 68 Vote of NRDC Acquisitions Stockholders Required 68 Vote of NRDC Acquisitions Warrantholders Required 68 Voting Your Shares or Warrants 70 Revoking Your Proxy 71 Who Can Answer Your Questions About Voting Your Shares or Warrants 71 Proxy Solicitation Costs 71 Voting Commitments; Securities of the Founder Stockholders 71 THE INITIAL CHARTER PROPOSAL 73 i Page General 73 Reasons for the Initial Charter Proposal; Effects 73 Specifics of the Initial Charter Proposal 75 Appraisal Rights 76 Consequences If the Initial Charter Proposal Is Not Approved 76 Required Vote 76 Recommendation of Our Board of Directors 76 THE FRAMEWORK TRANSACTIONS PROPOSALS 77 General 77 Background of the Framework Transactions Proposals 77 Reasons for the Framework Transactions Proposals 81 Adverse Factors Considered by NRDC Acquisition 84 Interests of Our Directors and Executive Officers and Certain Persons in the FrameworkTransactions Proposals 85 The Framework Transactions Sub-Proposal 1 87 Conversion Rights 90 Actions That May Be Taken To Secure Approval of Our Stockholders 91 The Framework Transactions Sub-Proposal 2 94 THE FRAMEWORK AGREEMENT 96 Transactions Set Forth in the Framework Agreement 96 Closing of the Transactions Contemplated by the Framework Agreement 96 Representations and Warranties 97 Covenants 97 Conditions to Closing 99 Waiver 100 Termination 100 Effect of Termination 100 Fees and Expenses 101 Confidentiality; Access to Information 101 Amendments 101 Public Announcements 101 THE SECONDARY CHARTER PROPOSALS 102 General 102 First Sub-ProposalProposal to Eliminate Special Purpose Acquisition CorporationProvisions 102 Second Sub-ProposalProposal to Change Our Name From NRDC Acquisition Corp.to Retail Opportunity Investments Corp. 104 Third Sub-ProposalProposal to Add Provisions Relating to REIT Stock OwnershipLimitations and Transfer Restrictions 104 Fourth Sub-ProposalProposal to Add Provisions to Allow Our Board of Directors toMake Exceptions to REIT Ownership Limitations and Transfer Restrictions 109 Fifth Sub-ProposalProposal to Add Provisions Relating to Transfer to Trust orRedemption for Violations of REIT Ownership Limitations 111 Sixth Sub-ProposalProposal to Increase the Number of Shares Authorized 113 Seventh Sub-ProposalProposal to De-Classify Our Board of Directors 114 Consequences If Stockholder Approval Is Not Obtained 114 Appraisal Rights 115 Required Vote 115 Recommendation of Our Board of Directors 115 THE EQUITY INCENTIVE PLAN PROPOSAL 116 General 116 Reasons for the Equity Incentive Plan Proposal; Effects 116 Summary of the 2009 Equity Incentive Plan 116 Certain U.S. Federal Income Tax Consequences 120 Consequences If Stockholder Approval Is Not Obtained 122 Appraisal Rights 122 ii Page Required Vote 122 Recommendation of Our Board of Directors 122 THE STOCKHOLDERS ADJOURNMENT PROPOSAL 123 Consequences If the Stockholders Adjournment Proposal Is Not Approved 123 Required Vote 123 Recommendation of Our Board of Directors 123 THE EXTENSION PROPOSAL 124 General 124 Reasons; Effects 124 Specifics of the Extension Proposal 125 Consequences if Stockholder Approval is Not Obtained 125 Appraisal Rights 125 Required Vote 125 Recommendation of Our Board of Directors 125 THE WARRANT AMENDMENT PROPOSALS 126 General 126 Reasons for the Warrant Amendment Proposals; Effects 126 Consequences If the Warrant Amendment Proposals Are Not Approved 127 Required Vote 127 Recommendation of Our Board of Directors 127 THE WARRANTHOLDERS ADJOURNMENT PROPOSAL 128 Consequences If the Warrantholders Adjournment Proposal Is Not Approved 128 Required Vote 128 Recommendation of Our Board of Directors 128 U.S. FEDERAL INCOME TAX CONSIDERATIONS 129 U.S. Federal Income Tax Considerations of the Framework Transactions Proposals and the Warrant Amendment Proposals to U.S. Stockholders 130 U.S. Federal Income Tax Considerations of the Framework Transactions Proposals and the Warrant Amendment Proposals to Non-U.S. Stockholders 131 Backup Withholding 131 Taxation of the Company Following the REIT Election 131 Requirements for QualificationGeneral 134 Tax Aspects of Investments in Partnerships 144 Failure to Qualify 145 Taxation of Stockholders 146 Other Tax Considerations 152 DISTRIBUTION POLICY 153 THE SPECIAL DISTRIBUTION 154 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 155 Transactions with Our Directors, Executive Officers and their Affiliates Arising out of the Framework Agreement 155 New Employment Agreements 156 Other Potential Conflicts of Interest Following the Consummation of the TransactionsContemplated by the Framework Agreement 157 BENEFICIAL OWNERSHIP OF SECURITIES 160 STOCKHOLDER PROPOSALS 162 DELIVERY OF DOCUMENTS TO STOCKHOLDERS 162 WHERE YOU CAN FIND MORE INFORMATION 162 ANNEX A-1: The Framework Agreement ANNEX A-2: Amendment to Framework Agreement ANNEX B: Charter Amendment relating to the Initial Charter Proposal ANNEX C: Charter Amendment relating to the Framework Transactions Sub-Proposal 2 ANNEX D: Charter Amendment relating to the Secondary Charter Proposals ANNEX E: Charter Amendment relating to the Extension Proposal ANNEX F: Amendment to Warrant Agreement ANNEX G: 2009 Equity Incentive Plan ANNEX H: Opinion of Richards, Layton & Finger P.A. iii SUMMARY The following summary highlights selected information from this proxy statement. It does not contain all of the information that you should consider before deciding how to vote on any of the proposals described herein. You should read carefully the entire proxy statement, including the information set forth under Risk Factors in this proxy statement, and the other documents to which we have referred you.  In the prospectus included in the registration statement for our IPO, we undertook to consummate an initial Business Combination in which we would acquire one or more assets or control of one or more operating businesses, through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination having, collectively, a fair market value of at least 80% of the amount in our trust account (as determined in accordance with the requirements of our charter) at the time of the Business Combination by October 23, 2009 or liquidate.These requirements were set forth in our charter. In the proposed transactions set forth in the Framework Agreement, dated as of August 7, 2009 between us and NRDC Capital Management, we are not acquiring one or more assets or control of one or more operating businesses. Rather, the Framework Agreement, among other things, sets forth the steps to be taken by us to continue our business as a corporation that will elect to qualify to be taxed as a REIT for U.S. federal income tax purposes, commencing with our taxable year ending December 31, 2010. See the section entitled The Framework Agreement. Accordingly, the proposed transactions contemplated by the Framework Agreement do not satisfy the requirements of a Business Combination as defined in our current charter and as used in our IPO prospectus. However, we considered and analyzed numerous companies and acquisition opportunities in our search for an attractive business combination candidate, none of which were believed to be as attractive to our public stockholders as continuing our business as a corporation that will elect to qualify as a REIT, commencing with our taxable year ending December 31, 2010, the steps of which are set forth in the Framework Agreement. Accordingly, we are proposing to amend the terms of our charter to provide that the consummation of substantially all of the transactions contemplated by the Framework Agreement will also constitute a Business Combination under Article Sixth of our charter (the Initial Charter Proposal). See the section entitled The Initial Charter Proposal.  We did not obtain a fairness opinion with respect to the Framework Transactions. Our charter, if the Initial Charter Proposal is approved, would not require us to obtain a fairness opinion in order to consummate the transactions contemplated by the Framework Agreement. We would not present the Framework Transactions Sub-Proposal 1 unless the Initial Charter Proposal is approved. We also stated in our IPO prospectus, because we had agreed to do so in the underwriting agreement we entered into with the underwriters in our IPO, that we would obtain a fairness opinion if one of our executive officers, directors or existing stockholders is affiliated with the target business. We have since amended the underwriting agreement to remove this provision. Finally, the absence of the acquisition of an existing business or assets precluded the use of customary analyses on which fairness opinions typically are based. See the section entitled The Initial Charter Proposal.  If the Initial Charter Proposal is approved, our stockholders will be asked to (i) approve the transactions contemplated by the Framework Agreement (the Framework Transactions Sub-Proposal 1) and (ii) amend our charter to provide for our perpetual existence (the Framework Transactions Sub-Proposal 2 and, together with the Framework Transactions Sub-Proposal 1, the Framework Transactions Proposals). See the section entitled The Framework Transactions Proposals.  If the transactions contemplated by the Framework Agreement are consummated, we intend to elect to qualify to be taxed as a REIT for U.S. federal income tax purposes, commencing with our taxable year ending December 31, 2010. We generally will not be subject to U.S. 1 federal income tax on our net taxable income to the extent that we annually distribute all of our net taxable income to stockholders and maintain our intended qualification as a REIT. Following consummation of the transactions contemplated by the Framework Agreement, we plan to invest in, acquire, own, lease, reposition and manage a diverse portfolio of necessity-based retail properties, including, primarily, well located community and neighborhood shopping centers, anchored by national or regional supermarkets and drugstores. We may also acquire other retail properties, including power centers, regional malls, lifestyle centers and single-tenant retail locations, that are leased to national, regional and local tenants. We will target properties strategically situated in densely populated, middle and upper income markets in the eastern and western regions of the United States. In addition, we may supplement our direct purchases of retail properties with first mortgages or second mortgages, mezzanine loans, bridge or other loans or debt investments related to retail properties, in each case provided that the underlying real estate meets our criteria for direct investment. Our primary focus with respect to real estate-related debt investments is to capitalize on the opportunity to acquire control positions that will enable us to obtain the asset should a default occur. Our only assets upon the completion of the transactions contemplated by the Framework Agreement will be the funds released to us from our trust account upon consummation of the transactions contemplated by the Framework Agreement. If such transactions are completed, we expect to operate substantially all of our business through our operating partnership, which initially will be organized as our wholly owned subsidiary. Our operating partnership will provide us with the flexibility to effect tax-deferred acquisitions of properties from distressed and other sellers using the partnership interests of our operating partnership as currency for such transactions. See the section entitled Our Business Following the Consummation of the Framework Transactions.  A REIT is not permitted to retain earnings and profits accumulated during years when the company or its predecessor did not qualify as a REIT for U.S. federal income tax purposes. Therefore, assuming we consummate the transactions contemplated by the Framework Agreement, in order to qualify as a REIT, we plan to distribute the earnings and profits that we accumulated from our incorporation in 2007 through December 31, 2009, taking into account any reductions in our earnings and profits attributable to the transactions contemplated by the Framework Agreement, by making one or more special distributions to our stockholders payable in cash. We refer to any such special distributions as the Special Distribution. See the section entitled The Special Distribution.  In connection with the transactions contemplated by the Framework Agreement, NRDC Capital Management has agreed to cancel 10,125,000 shares of our common stock it owns that it acquired prior to our IPO prior to or upon consummation of the transactions contemplated by the Framework Agreement for no consideration. In addition, each of our independent directors has agreed to cancel all but 25,000 of the shares they acquired prior to our IPO prior to or upon the consummation of the transactions contemplated by the Framework Agreement. We refer to Richard A. Baker, our current Chief Executive Officer, Lee S. Neibart, our current President, William L. Mack, the current Chairman of our board of directors, Robert C. Baker, the current Vice-Chairman of our board of directors, our independent directors, Michael J. Indiveri, Edward H. Meyer, Laura H. Pomerantz, Vincent S. Tese and Ronald W. Tysoe, and NRDC Capital Management as the Founder Stockholders. We refer to all of the shares of common stock that are beneficially owned by the Founder Stockholders and that were acquired prior to our IPO as the Founders Shares. See the section entitled The Special Meetings of NRDC Acquisitions Stockholders and WarrantholdersVoting Commitments; Securities of the Founder Stockholders.  Following the consummation of the transactions contemplated by the Framework Agreement, the holders of our common stock and warrants will continue to be holders of our common stock and warrants (subject to the amendments to the warrants contemplated by the Warrant Amendment Proposals, described below). The holders of our common stock and warrants will 2 own the same proportion of our securities as their holdings in NRDC Acquisition immediately prior to the consummation of such transactions, except as (i) increased by (A) the cancellation of certain shares of our common stock, as described above, that were acquired prior to our IPO by NRDC Capital Management and our independent directors, Michael J. Indiveri, Edward H. Meyer, Laura H. Pomerantz, Vincent S. Tese and Ronald W. Tysoe, (B) our purchases of shares of our common stock issued in our IPO (including shares purchased in the secondary market, the IPO Shares) from holders thereof who indicate their intention to vote against the Framework Transactions Sub-Proposal 1 and seek to exercise their conversion rights described herein or who otherwise wish to sell their IPO Shares (as described under The Framework Transactions ProposalsThe Framework Transactions Sub-Proposal 1Actions That May Be Taken To Secure Approval of Our Stockholders) and (C) the conversion of IPO Shares the holders of which exercise conversion rights described herein with respect to those shares, and (ii) decreased by the issuance of shares of common stock to our new directors upon consummation of the transactions contemplated by the Framework Agreement and shares issued to our new executive officers in accordance with their employment agreements. All shares purchased pursuant to clause (i)(B) above would be voted in favor of the Framework Transactions Sub-Proposal 1 and would remain outstanding until the closing of the transactions contemplated by the Framework Agreement. The Founder Stockholders have informed us that they intend to vote all such shares in favor of all the other proposals (including all related sub-proposals) that will be presented at the special meeting of our stockholders.  We will receive an opinion from our counsel, Clifford Chance US LLP, relating to certain U.S. federal income tax considerations. For a detailed description of the material U.S. federal income tax consequences of the Framework Transactions Proposals, the proposed warrant amendments, our election to qualify for taxation as a REIT and the ownership and disposition of our shares, see the section entitled U.S. Federal Income Tax Considerations.  NRDC Real Estate Advisors, LLC, an entity wholly owned by William L. Mack, Richard A. Baker, Robert C. Baker and Lee S. Neibart, will enter into a transitional shared facilities and services agreement (the Transitional Shared Facilities and Services Agreement) with us under which NRDC Real Estate Advisors, LLC will provide us with access to, among other things, their information technology, office space, personnel and other resources necessary to enable us to perform our business, including access to NRDC Real Estate Advisors, LLCs real estate teams, who will work with us to source, structure, execute and manage properties for a transitional period. The Transitional Shared Facilities and Services Agreement is also intended to provide us assistance with corporate operations, legal and compliance functions and governance. We will pay NRDC Real Estate Advisors, LLC an annual fee of $7,500 pursuant to the Transitional Shared Facilities and Services Agreement. The Transitional Shared Facilities and Services Agreement will have an initial one-year term, which will be renewable by us for an additional one-year term. See the section entitled Our Business Following the Consummation of the Framework TransactionsTransitional Shared Facilities and Services Agreement.  It is possible that the present holders of 30% or more of the IPO Shares will vote against the Framework Transactions Sub-Proposal 1 and seek conversion of their IPO Shares into cash in accordance with our charter. If such event were to occur, the transactions contemplated by the Framework Agreement could not be completed. To preclude such a possibility, we, the Founder Stockholders and our and their respective affiliates may enter into arrangements to provide for the purchase of IPO Shares (at a maximum per share purchase price equal to the conversion price immediately prior to the time the transactions contemplated by the Framework Agreement are completed) from holders thereof who indicate their intention to vote against the Framework Transactions Sub-Proposal 1 and seek conversion of or otherwise wish to sell their IPO Shares or other arrangements that would induce holders of IPO Shares not to vote against the Framework Transactions Sub-Proposal 1. Definitive arrangements have 3 not yet been determined but some possible methods are described in the section entitled The Framework Transactions ProposalsThe Framework Transactions Sub-Proposal 1Actions That May Be Taken To Secure Approval of Our Stockholders.  At the closing of the transactions contemplated by the Framework Agreement, the funds in the trust account will be disbursed to pay (i) holders of IPO Shares who have indicated to us that they intend to vote against the transactions contemplated by the Framework Agreement with whom we may enter into forward or other contracts to purchase their IPO Shares, (ii) the deferred underwriters compensation owed by us in connection with the IPO (adjusted as described in this proxy statement), (iii) the expenses of the Founder Stockholders incurred on behalf of us and third parties (e.g., professionals, printers, etc.) who have rendered and/or will render services to us in connection with our operations and efforts to effect a Business Combination (as defined in our charter if the Initial Charter Proposal is approved) or the transactions contemplated by the Framework Agreement, (iv) taxes and (v) stockholders who have elected to exercise their conversion rights. The consummation of the transactions contemplated by the Framework Agreement is conditioned on our trust account containing no less than $100 million after the closing after taking into account all of the payments described in clauses (i) and (v) in the preceding sentence. Any amounts remaining in the trust account following the disbursements described above will be used to invest in real estate assets in accordance with our proposed business plan and for working capital. The greater the amount remaining in the trust account after making the payments described above, the greater the amount we will have to invest in real estate assets and for working capital.  After the consummation of the transactions contemplated by the Framework Agreement, we expect to (i) expand the size of our board of directors to add Mark Burton, and ( and will be independent directors and each of our new directors will receive 25,000 shares of our common stock) and (ii) expand our management team to add individuals who will complement our current managements expertise in real estate. We have agreed with Stuart Tanz that he will become our Chief Executive Officer and President, and we are in discussions with John Roche to become our Chief Financial Officer. Mr. Tanz has purchased $5 million of shares of our common stock in the open market. Mr. Tanz would also become a member of our board of directors. We expect that upon completion of the transactions contemplated by the Framework Agreement, Richard A. Baker will resign as our Chief Executive Officer and will be elected as Executive Chairman of our board of directors, and William L. Mack, who currently serves as the Chairman of our board of directors, Robert C. Baker, who currently serves as the Vice-Chairman of our board of directors, and Lee S. Neibart, who currently serves as our President, will resign such positions but will continue to serve as directors of our company. Prior to the consummation of the transactions contemplated by the Framework Agreement, we intend to further expand the size of our board of directors to add additional board members who will be considered independent directors under the rules of NYSE Amex. See the section entitled Our Business Following the Consummation of the Framework TransactionsOur Management Team.  In addition to voting on the Initial Charter Proposal and the Framework Transactions Proposals, our stockholders will vote on proposals to approve amendments to our charter which (i) eliminate certain provisions applicable only to special purpose acquisition corporations, (ii) add various provisions relating to our intention to elect to qualify to be taxed as a REIT commencing with our taxable year ending December 31, 2010 and (iii) revise certain other provisions in anticipation of our existence as an operating company, consisting of the following sub-proposals (the Secondary Charter Proposals):  to eliminate the provisions only applicable to us as a special purpose acquisition corporation prior to the completion of a Business Combination, as defined in our charter after giving effect to the Initial Charter Proposal; 4  to change our name from NRDC Acquisition Corp. to Retail Opportunity Investments Corp.;  to add provisions setting forth REIT related ownership limitations and transfer restrictions on our stock, which, among other things (i) provide that no person may generally own, or be deemed to own more than 9.8% by value or number of shares, whichever is more restrictive, of shares of our common stock or 9.8% by value or number of shares, whichever is more restrictive, of shares of our capital stock, (ii) prohibit any person from beneficially or constructively owning shares of our stock that would result in us being closely held under Section 856(h) of the Internal Revenue Code of 1986, as amended (the Code), or otherwise cause us to fail to qualify as a REIT and (iii) prohibit any person from transferring shares of our stock if such transfer would result in shares of our stock being beneficially owned by fewer than 100 persons;  to allow our board of directors to exempt a person from the REIT related limits on ownership of our stock unless the exemption would result in us being closely held within the meaning of Section 856(h) of the Code or otherwise would result in our failing to qualify as a REIT and to set forth requirements for the exemptions;  to provide that if any purported transfer of shares of our stock or any other event would otherwise result in any person violating the REIT related ownership limits or in us being closely held under Section 856(h) of the Code or otherwise failing to qualify as a REIT, then that number of shares that would cause such person to violate such restrictions will be automatically transferred to a trust and the intended transferee will not acquire rights in such shares or we, at our option, may redeem such shares;  to increase the number of authorized shares of our capital stock from 106,005,000 to 550,000,000; and  to eliminate the classified status of our board of directors so that all directors will be subject to re-election at each annual meeting. The approval of the Secondary Charter Proposals (including each related sub-proposal) is not a condition to the consummation of the transactions contemplated by the Framework Agreement and will not impact whether the transactions contemplated by the Framework Agreement are consummated. See the section entitled The Secondary Charter Proposals.  Our stockholders will also vote on a proposal to adjourn the special meeting of stockholders to a later date or dates, if necessary, to permit further solicitation and vote of proxies if, at the time of the special meeting, it appears we cannot consummate the transactions contemplated by the Framework Agreement by October 23, 2009 (the Stockholders Adjournment Proposal). See the section entitled The Stockholders Adjournment Proposal.  A proposal to amend our charter to extend the date our existence terminates from October 23, 2009 to December 4, 2009 (the Extension Proposal) will be presented at the special meeting of stockholders if it appears that, at the time of the special meeting of stockholders, we cannot complete the transactions contemplated by the Framework Agreement by October 23, 2009.  We are also seeking the approval from the holders of our warrants of a proposal to amend the terms of our warrants, consisting of the following sub-proposals (the Warrant Amendment Proposals):  to provide that the exercise price of our warrants will be increased to $12.00 per share;  to provide that the expiration date of the warrants will be extended from October 17, 2011 to October 23, 2014;  to provide that a warrantholders ability to exercise warrants will be limited to ensure that such holders Beneficial Ownership or Constructive Ownership, each as defined 5 in our charter, does not exceed the restrictions contained in our charter limiting the ownership of shares of our common stock;  to provide that the price at which our common stock must trade before we are able to redeem the warrants we issued in our IPO will be increased from $14.25 to $18.75; and  to provide that the price at which our common stock must trade before we are able to redeem the warrants we issued to NRDC Capital Management prior to our IPO will be increased from $14.25 to (x) $22.00, as long as they are held by NRDC Capital Management or its members, members of its members immediate families or their controlled affiliates, or (y) $18.75. The approval of the Warrant Amendment Proposals (including each related sub-proposal) is a condition to the consummation of the transactions contemplated by the Framework Agreement. The warrant amendments will be effective immediately upon the consummation of the transactions contemplated by the Framework Agreement. See the section entitled The Warrant Amendment Proposals.  In addition to voting on the Warrant Amendment Proposals, our warrantholders will vote on a proposal to adjourn the special meeting of warrantholders to a later date or dates, if necessary, to permit further solicitation and vote of proxies if, at the time of the special meeting, we are not authorized to consummate any of the Warrant Amendment Proposals or it appears that we cannot complete the Framework Transactions by October 23, 2009 (the Warrantholders Adjournment Proposal). See the section entitled The Warrantholders Adjournment Proposal.  As of September 24, 2009, the record date for the special meetings, the Founder Stockholders beneficially owned and were entitled to vote 10,350,000 Founders Shares. We and BofA entered into agreements with each of the Founder Stockholders pursuant to which each Founder Stockholder agreed to vote all of his, her or its:  Founders Shares in accordance with the majority of the votes cast by IPO Shares with respect to the Framework Transactions Sub-Proposal 1;  shares of our common stock (Founders Shares and IPO Shares) in favor of the Framework Transactions Sub-Proposal 2; and  IPO Shares in favor of the Framework Transactions Sub-Proposal 1. As a result, a Founder Stockholder who acquires shares in the secondary market must vote those shares in favor of the Framework Transactions Sub-Proposal 1 with respect to those shares, and will therefore not be eligible to exercise conversion rights for those shares if the Framework Transactions Sub-Proposal 1 is approved as required by our charter. The Founder Stockholders have informed us that they intend to vote all their shares and warrants in favor of all the other proposals (including all related sub-proposals) that will be presented at the special meetings of our stockholders and warrantholders.  Our stockholders will also vote on a proposal to adopt a proposed 2009 equity incentive plan (the 2009 Equity Incentive Plan), to be effective upon consummation of the transactions contemplated by the Framework Agreement (the Equity Incentive Plan Proposal). The 2009 Equity Incentive Plan will provide for grants of restricted common stock and other equity-based awards from time to time up to an aggregate of 7.5% of the issued and outstanding shares of our common stock at the time of the award, subject to a ceiling of 4,000,000 shares available for issuance under the 2009 Equity Incentive Plan. We are proposing the 2009 Equity Incentive Plan as a means of securing and retaining key employees and others of outstanding ability and to motivate such individuals to exert their best efforts on behalf of us and our affiliates by providing incentives through the grant of options to acquire shares of our common stock and, if so determined by a committee of our board of directors, other equity-based awards. We believe that we will benefit from the added interest that these individuals will have in our welfare as a result of their proprietary interest in our success. The approval of the Equity Incentive Plan Proposal is not a condition to the consummation of the 6 transactions contemplated by the Framework Agreement and will not impact whether the transactions contemplated by the Framework Agreement are consummated. See the section entitled The Equity Incentive Plan Proposal.  After careful consideration, our board of directors (including all independent directors) has unanimously, with one director absent, determined that the Framework Transactions Proposals are fair to us and in our best interests and the best interests of our stockholders and recommends that you vote or give instruction to vote FOR the approval of the Framework Transactions Proposals. In considering the recommendations of our board of directors with respect to the transactions contemplated by the Framework Agreement, our stockholders should be aware that our directors and executive officers have personal interests in such transactions that are, or may be, different from, or in addition to, your interests. In particular:  If the Framework Transactions are not consummated by October 23, 2009, our charter, assuming approval of the Initial Charter Proposal, provides that we will automatically be liquidated. In such event, the 10,125,000 Founders Shares held by NRDC Capital Management, an entity owned and controlled by our executive officers, and the 225,000 Founders Shares held by our independent directors, in the aggregate, that were acquired before the IPO for an aggregate purchase price of $25,000 would be worthless because the Founder Stockholders are not entitled to receive any of the liquidation proceeds with respect to such shares.  If the transactions are consummated, each of our independent directors, Mr. Indiveri, Mr. Meyer, Mrs. Pomerantz, Mr. Tese and Mr. Tysoe, will retain 25,000 of the Founders Shares held by such independent directors.  Richard A. Baker will continue as an executive officer and serve as Executive Chairman of the our board of directors and will receive the salary and benefits described in Certain Relationship and Related TransactionsNew Employment Agreements. In addition, all of the members of our board of directors will continue to be directors. The independent directors will continue to hold 25,000 shares of our common stock. All of the directors may receive shares of our common stock as described in The Equity Incentive Plan ProposalSummary of the 2009 Equity Incentive Plan.  NRDC Real Estate Advisors, LLC, an entity wholly owned by William L. Mack, Richard A. Baker, Robert C. Baker and Lee S. Neibart, will enter into a Transitional Shared Facilities and Services Agreement with us under which NRDC Real Estate Advisors, LLC has agreed to provide certain services and office space to us upon consummation of the transactions contemplated by the Framework Agreement for a transitional period.  All of the 8,000,000 warrants purchased by NRDC Capital Management in a private placement (the Private Placement) simultaneously with the IPO will become worthless if the transactions contemplated by the Framework Agreement are not consummated and we are liquidated (as will the warrants held by our public stockholders).  If the transactions contemplated by the Framework Agreement are consummated, the obligation of NRDC Capital Management to purchase from us an aggregate of 2,000,000 of our units (each unit to consist of one share of common stock and one warrant) (the Co-Investment Units) at a price of $10.00 per unit for an aggregate purchase price of $20,000,000 will be terminated.  NRDC Capital Management and Mr. Richard Baker, Mr. Neibart, Mr. Mack and Mr. Robert Baker have agreed, on a joint and several basis, pursuant to agreements with us and BofA that if we liquidate the trust account, they will be liable to ensure that the proceeds in the trust account are not reduced by claims of target businesses or entities. These individuals will not face this obligation if we consummate the transactions contemplated by the Framework Agreement. 7 See the section entitled The Framework Transactions ProposalsInterests of Our Directors and Executive Officers and Certain Persons in the Framework Transactions Proposals for more details regarding the interests of our directors and executive officers and certain persons in the Framework Transactions Proposals.  In evaluating the proposals described above, you should read carefully this proxy statement and especially consider the factors discussed in the section entitled Risk Factors. 8 QUESTIONS AND ANSWERS FOR NRDC ACQUISITIONS STOCKHOLDERS ANDWARRANTHOLDERS ABOUT THE PROPOSALS Q: Why am I receiving this proxy statement? A: We have entered into the Framework Agreement which sets forth the steps we will take in order to continue our business as a corporation that will elect to qualify as a REIT for U.S. federal income tax purposes, commencing with our taxable year ending December 31, 2010. A copy of the Framework Agreement is attached to this proxy statement as Annexes A-1 and A-2 , which you are encouraged to read. Stockholders are being asked to consider and vote upon proposals entitled The Initial Charter Proposal, The Framework Transactions Proposals, The Secondary Charter Proposals, The Equity Incentive Plan Proposal and The Stockholders Adjournment Proposal, all as described in more detail in this proxy statement. Warrantholders are being asked to consider and vote upon proposals entitled The Warrant Amendment Proposals and The Warrantholders Adjournment Proposal, all as described in more detail in this proxy statement. The approval of each of the Initial Charter Proposal, the Framework Transactions Proposals (including each related sub-proposal) and the Warrant Amendment Proposals (including each related sub-proposal) is a condition to the consummation of the transactions contemplated by the Framework Agreement. If any of the Initial Charter Proposal, the Framework Transactions Proposals (including any related sub-proposal) or the Warrant Amendment Proposals (including any related sub-proposal) is not approved, the other proposals will not be presented to stockholders and warrantholders for a vote and the transactions contemplated by the Framework Agreement will not be consummated. The approval of the Secondary Charter Proposals (including each related sub-proposal), and the approval of the Equity Incentive Plan Proposal are not conditions to the consummation of the transactions contemplated by the Framework Agreement and the vote on those proposals will not impact whether the transactions contemplated by the Framework Agreement are consummated. This proxy statement contains important information about the transactions contemplated by the Framework Agreement and the other matters to be acted upon at the special meetings. You should read it carefully. Your vote is important. You are encouraged to vote as soon as possible after carefully reviewing this proxy statement. Q: What happens if the Initial Charter Proposal is approved? A: As a result of the approval of the Initial Charter Proposal, our charter will provide that consummating substantially all of the transactions contemplated by the Framework Agreement will also constitute a Business Combination as defined in the charter. Q: What happens if the Framework Transactions Proposals are approved? A: As a result of the approval of the Framework Transactions Proposals (including each related sub-proposal), we will be able to consummate the transactions contemplated by the Framework Agreement, which sets forth the steps we will take to continue our business as a corporation that will elect to qualify as a REIT for U.S. federal income tax purposes, commencing with our taxable year ending December 31, 2010, and our existence will be perpetual instead of terminating on October 23, 2009. Q: What happens if the Secondary Charter Proposals are approved (including all related sub-proposals)? A: As a result of the approval of the Secondary Charter Proposals (including all related sub-proposals), our charter will be amended to provide for (i) the removal of the provisions only applicable to us as a special purpose acquisition corporation prior to a Business Combination, as defined in our charter after giving effect to the Initial Charter Proposal; 9 (ii) our name change to Retail Opportunity Investments Corp.; (iii) restrictions on ownership and transfer of our capital stock to facilitate compliance with the REIT rules; (iv) the ability of our board of directors to make exemptions to the REIT related capital stock ownership limitations; (v) the transfer to a trust or redemption by us of a number of shares of capital stock that could result in any person violating the REIT related stock ownership limits or that could otherwise jeopardize our qualification as a REIT; (vi) the increase in the number of authorized shares of our capital stock from 106,005,000 to 550,000,000; and (vii) the elimination of the classified status of our board of directors. The REIT related ownership and transfer restrictions could delay, defer or prevent a transaction or a change of control of NRDC Acquisition that might involve a premium price for our common stock or otherwise be in the best interests of our stockholders. We also intend to adopt new bylaws following consummation of the transactions contemplated by the Framework Agreement that are substantially similar to our current bylaws, except that they will not contain provisions relating to a classified board, if our stockholders approve the amendment to our charter to de-classify our board of directors. Q: What happens if the Equity Incentive Plan Proposal is approved? A: As a result of the approval of the Equity Incentive Plan Proposal, we will have the 2009 Equity Incentive Plan, which will provide for grants of restricted common stock and other equity-based awards from time to time up to an aggregate of 7.5% of the issued and outstanding shares of our common stock at the time of the award, subject to a ceiling of 4,000,000 shares available for issuance under the 2009 Equity Incentive Plan. See the section entitled The Equity Incentive Plan Proposal. Q: What is the Extension Proposal? A: The Extension Proposal is a proposal to amend our charter to extend the date on which our existence terminates from October 23, 2009 to December 4, 2009. We will present this proposal to our stockholders if it appears that, at the time of the special meeting of stockholders, we cannot complete the transactions contemplated by the Framework Agreement. In such case, the only proposals that will be presented at the special meeting of stockholders will be the Extension Proposal and the Stockholders Adjournment Proposal. If the Stockholders Adjournment Proposal and the Extension Proposal are approved, we will adjourn the special meeting of stockholders with respect to the Initial Charter Proposal, the Framework Transactions Proposals, the Secondary Charter Proposals and the Equity Incentive Plan Proposal to a later date, but no later than December 4, 2009. Q: Do I have conversion rights? A: If you are a holder of IPO Shares, you have the right to vote against the Framework Transactions Sub-Proposal 1 and demand that we convert your IPO Shares into a pro rata portion of the trust account in which a substantial portion of the net proceeds of our IPO are held. These rights to vote against the transactions contemplated by the Framework Agreement and demand conversion of the IPO Shares into a pro rata portion of the trust account are sometimes referred to herein as conversion rights. Q: How do I exercise my conversion rights? A: If you are a holder of IPO Shares and wish to exercise your conversion rights, you must (i) vote against the Framework Transactions Sub-Proposal 1, (ii) demand that we convert your shares into cash and (iii) deliver your stock to our transfer agent physically or electronically using the Depository Trust Companys DWAC (Deposit Withdrawal at Custodian) System at least one business day prior to the vote at the special meeting of stockholders. All of our IPO Shares are held in street name. Accordingly, your bank or broker must, at least one business day prior to the vote at the special meeting of stockholders, electronically transfer your IPO Shares to the Depositary Trust Company account of Continental Stock Transfer & Trust Company, our stock transfer agent, and provide Continental Stock Transfer & Trust Company with the necessary stock powers, written instructions that you want to 10 convert your shares and a written certificate addressed to Continental Stock Transfer & Trust Company stating that you were the owner of such shares as of the record date, you have owned such shares since the record date and you will continue to own such shares through the closing of the transactions contemplated by the Framework Agreement. If your bank or broker does not provide each of these documents to Continental Stock Transfer & Trust Company, 17 Battery Place, New York, New York 10004, attn: Mark Zimkind, tel. (212) 845-3287, fax (212) 616-7616 by , Eastern time, on October 15, 2009, one business day prior to vote at the special meeting of stockholders, your IPO Shares will not be converted. There is a nominal cost associated with this delivery process and the act of certificating the shares or electronically delivering them through the Depositary Trust Companys DWAC System. The transfer agent will typically charge the tendering broker $45 per transaction, and the broker may or may not pass this cost on to you. If you elect conversion of your shares and later decide that you do not want to convert such shares, your bank or broker must make arrangements with Continental Stock Transfer & Trust Company, at the telephone number stated above, to withdraw the conversion. To be effective, withdrawals of IPO Shares previously submitted for conversion must be completed prior to the commencement of the special meeting. Continental Stock Transfer & Trust Company can assist with this process. We urge stockholders who may wish to exercise their conversion rights to promptly contact the account executive at the organization holding their account to accomplish these additional procedures. If such holders of IPO Shares fail to act promptly, they may be unable to timely satisfy the conversion requirements. If the transactions contemplated by the Framework Agreement are completed, then, if you have also properly exercised your conversion rights, you will be entitled to receive a pro rata portion of the trust account, including any interest earned thereon, calculated as of two business days prior to the date of the consummation of the transactions contemplated by the Framework Agreement. As of August 31, 2009, there was $410,128,745 (or $409,402,665 net of $726,080 of accrued but unpaid expenses) in the trust account, which would amount to approximately $9.89 per IPO Share upon conversion. If you exercise your conversion rights, then you will be exchanging your shares of our common stock for cash and will no longer own these shares. Exercise of your conversion rights does not result in either the exercise or loss of any NRDC Acquisition warrants that you may hold. Your warrants will continue to be outstanding following a conversion of your common stock, will have terms that are substantially similar in all material respects to those of your current warrants (subject to the amendments to the warrants contemplated by the Warrant Amendment Proposals) and will become exercisable upon consummation of the transactions contemplated by the Framework Agreement. If any holder tenders IPO Shares and the transactions contemplated by the Framework Agreement are not completed, the IPO Shares will not be converted into cash and they will be returned to such holder. Q: Do I have appraisal rights if I object to the transactions contemplated by the Framework Agreement or any of the other proposals? A: No. Neither our stockholders nor warrantholders have appraisal rights in connection with the transactions contemplated by the Framework Agreement or any of the other proposals. Q: What happens to the funds deposited in the trust account after consummation of the transactions contemplated by the Framework Agreement? A: At the closing of the transactions contemplated by the Framework Agreement, the funds in the trust account will be disbursed to pay: (i) holders of IPO Shares who have indicated to us that they intend to vote against the transactions contemplated by the Framework Agreement with whom we may enter into forward or other contracts to purchase their IPO 11 A: Shares, (ii) approximately $ in the deferred underwriters compensation owed by us in connection with the IPO, as adjusted as described in this proxy statement, (iii) approximately $ in expenses of the Founder Stockholders incurred on behalf of us and third parties (e.g., professionals, printers, etc.) who have rendered and/or will render services to us in connection with our operations and efforts to effect a Business Combination (as defined in our charter if the Initial Charter Proposal is approved) or the transactions contemplated by the Framework Agreement, (iv) approximately $ in taxes and (v) stockholders who have elected to exercise their conversion rights. These numbers assume our trust account retains a maximum of $ . The consummation of the transactions contemplated by the Framework Agreement is conditioned on our trust account containing no less than $100 million after the closing after taking into account the payments described above in clauses (i) and (v) in the preceding sentence. Any amounts remaining in the trust account following the disbursements described above will be used to invest in real estate assets in accordance with our business plan and for working capital. The greater the amount remaining in the trust account after making the payments described above, the greater the amount we will have to invest in real estate assets and for working capital. Q: What did NRDC Acquisition estimate its business combination and working capital expenses would be in its IPO prospectus? A: Following completion of our IPO, we had access to an aggregate of approximately $250,000 outside the trust account to fund our working capital requirements. We depend on the interest earned on the proceeds held in the trust account to provide us with additional working capital as well as to pay any tax obligations that we may owe. We estimated that we would incur approximately $1,000,000 for expenses for the due diligence and investigation of a target business or businesses; approximately $1,000,000 for legal, accounting and other expenses associated with structuring, negotiating and documenting an initial business combination; and approximately $250,000 for general working capital that would be used for miscellaneous expenses and reserves. As of the record date, we have incurred approximately $ for expenses for the due diligence and investigation of a target business or businesses; approximately $ for legal, accounting and other expenses associated with structuring, negotiating and documenting an initial business combination (as defined in our charter) and the Framework Transactions; and approximately $ of general working capital used for miscellaneous expenses. Q: Since NRDC Acquisitions IPO prospectus contained certain differences in what is being proposed at the special meeting, what are my legal rights? A: You should be aware that our charter and IPO prospectus require us to complete a Business Combination in which we would acquire one or more assets or control of one or more operating businesses, through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination having, collectively, a fair market value of at least 80% of the amount in our trust account (as determined in accordance with the requirements of our charter) at the time of the Business Combination. Furthermore, our IPO prospectus did not disclose that funds in our trust account might be used, directly or indirectly, to purchase IPO Shares from holders who have indicated their intention to vote against the Framework Transactions Sub-Proposal 1 and seek conversion of their shares to cash (as we may contemplate doing). Also, our IPO prospectus stated that specific provisions in our charter may not be amended prior to the consummation of an initial Business Combination except by unanimous consent of our stockholders but that we have been advised that such provision limiting our ability to amend our charter may not be enforceable under Delaware law. Accordingly, each person who purchased IPO Shares in the IPO and still held such shares upon learning of these facts may have securities law claims against us for rescission (under which a successful claimant has the right to receive the total amount paid for his, her or its securities pursuant to an allegedly deficient prospectus, plus interest 12 A: and less any income earned on the securities, in exchange for surrender of the securities) or damages (compensation for loss on an investment caused by alleged material misrepresentations or omissions in the sale of a security). Such claims may entitle stockholders asserting them to as much as $10.00 or more per share, based on the initial offering price of the IPO units comprised of stock and warrants, less any amount received from sale of the original warrants, plus interest from the date of our IPO (which, in the case of holders of IPO Shares, may be more than the pro rata share of the trust account to which they are entitled on conversion or liquidation). See the section entitled The Framework Transactions ProposalsThe Framework Transactions Sub-Proposal 1Rescission Rights. Q: What happens if the transactions contemplated by the Framework Agreement are not consummated? A: If the transactions contemplated by the Framework Agreement are not consummated by October 23, 2009, either party may terminate the Framework Agreement. If we are unable to complete the transactions contemplated by the Framework Agreement, assuming approval of the Initial Charter Proposal, or a Business Combination by October 23, 2009, our charter provides that we must liquidate. In any liquidation of NRDC Acquisition, the funds deposited in the trust account, plus any interest earned thereon and remaining in trust after taxes payable and release to us of an aggregate amount of up to $2,700,000 of interest income, after taxes payable, to fund our working capital requirements, less claims requiring payment from the trust account by creditors who have not waived their rights against the trust account, if any, will be distributed pro rata to the holders of our IPO Shares. The Founder Stockholders have previously waived any right to any liquidation distribution with respect to the Founders Shares. NRDC Capital Management, Richard A. Baker, our current Chief Executive Officer, Lee S. Neibart, our current President, William L. Mack, the current Chairman of our board of directors, and Robert C. Baker, the current Vice-Chairman of our board of directors, have agreed, on a joint and several basis, pursuant to agreements with us and BofA that if we liquidate the trust account, they will be liable to ensure that the proceeds in the trust account are not reduced by claims of target businesses or entities that are owed money by us for services rendered or contracted for or products sold to us. Although we have obtained waiver agreements from certain vendors and service providers, and from the prospective target businesses with which we have negotiated, whereby such parties have waived any right, title, interest or claim of any kind they may have in or to any monies held in the trust account, there is no guarantee that they will not seek recourse against the trust account notwithstanding such agreements. We currently believe that NRDC Capital Management is capable of funding a shortfall in our trust account to satisfy its foreseeable indemnification obligations and, based on representations made to us by Messrs. Neibart, Mack, Richard Baker and Robert Baker, we currently believe that they are of substantial means and capable of funding a shortfall in our trust account to satisfy their foreseeable indemnification obligations, but we have not asked them to reserve for such an eventuality. See the section entitled The Framework Transactions ProposalsInterests of Our Directors and Executive Officers and Certain Persons in the Framework Transactions Proposals for additional information. Q: When does NRDC Acquisition expect the transactions contemplated by the Framework Agreement to be completed? A: It is currently anticipated that the transactions contemplated by the Framework Agreement will be consummated promptly following the special meetings on October 16, 2009. For a description of the conditions for the completion of the transactions contemplated by the Framework Agreement, see the section entitled The Framework Agreement. Q: Why does NRDC Acquisition intend to pursue the transactions contemplated by the Framework Agreement? 13 A: We intend to pursue the transactions contemplated by the Framework Agreement, pursuant to which we will continue our business as a REIT, commencing with our taxable year ending December 31, 2010, primarily for the following reasons:  Although we identified and held discussions with many potential target businesses, we were unable to find suitable target businesses with which we believe we could consummate a Business Combination, as defined in our current charter, prior to October 23, 2009. Rather than liquidating, our board of directors believes that we should continue our business as a REIT given (1) the concessions made by NRDC Capital Management, our independent directors, the underwriters in our IPO and, potentially, our warrantholders, which will substantially reduce the dilution to our stockholders and (2) our management teams expertise in the real estate sector and our belief that they will be able to execute our proposed business plan. Pursuant to this plan we intend to invest in, acquire, own, lease, reposition and manage a diverse portfolio of necessity-based retail properties, including, primarily, well located community and neighborhood shopping centers, anchored by national or regional supermarkets and drugstores. Our business plan also contemplates that we may also acquire other retail properties, including power centers, regional malls, lifestyle centers and single-tenant retail locations, that are leased to national, regional and local tenants. We will target properties strategically situated in densely populated, middle and upper income markets in the eastern and western regions of the United States. In addition, we may supplement our direct purchases of retail properties with first mortgages or second mortgages, mezzanine loans, bridge or other loans or debt investments related to retail properties in each case provided that the underlying real estate meets our criteria for direct investment. Our primary focus with respect to real estate-related debt investments is to capitalize on the opportunity to acquire control positions that will enable us to obtain the asset should a default occur.  Our board of directors believes that the current market environment presents an extraordinary opportunity to acquire retail properties at compelling yields and at values substantially below their replacement cost, offering us the potential to achieve attractive risk adjusted returns for our stockholders over time primarily through dividends and secondarily through capital appreciation. As discussed under the section entitled Our Business Following the Consummation of the Framework TransactionsThe Market Opportunity below, the U.S. real estate market in general and the retail property sector in particular is currently experiencing significant weakness driven by a combination of declining rents, rising vacancies, falling property values and sharply reduced capital availability. Against this market background, we believe that prospects for negotiating attractive acquisitions of prime retail properties at attractive prices should be significant for companies, like us, with readily available resources and the ability to source deals both from distressed and more conventional sellers. There can be no assurance, however, that the continuation of disruptions in the financial markets and deteriorating economic conditions will not impact certain of the retail properties we may acquire and such properties could experience higher levels of vacancy than anticipated at the time of our acquisition of such properties. See Risk FactorsRisks Related to Our AssetsIncreasing vacancy rates for retail property assets resulting from recent disruptions in the financial markets and deteriorating economic conditions could adversely affect the value of the retail property assets we acquire.  Our board of directors believes that our management teams extensive and long-standing relationships with institutional and other owners in the U.S. retail real estate market, commercial real estate lenders, brokers and tenants will enhance our ability to identify and capitalize on acquisition opportunities in our target asset classes. The local market relationships that our management team possesses that have been built over an average of over 23 years of operating shopping centers and retail properties in the eastern and western regions of the United States will provide us with sources of investment 14 opportunities. In addition, our management teams relationships with lenders, bankers and other financing sources will maximize access to financing in the face of difficult credit markets.  We have taken steps to structure our relationship with our management team so that our interests and those of our management team are closely aligned.  Our board of directors believes we would have a competitive advantage relative to other existing comparable REITs and real estate companies because we do not have a legacy portfolio of lower-return or problem real estate assets that could potentially dilute the attractive returns that we believe are available in the current market environment and distract our management teams focus from our investment strategy.  The decision to continue our business as a corporation that will qualify as a REIT is, in many respects, consistent with the business strategy described in our IPO prospectus with respect to our focus on real estate. The definition of Business Combination in our charter in its current form includes the acquisition of one or more assets or control of one or more operating businesses. Given our management teams expertise in the real estate sector, part of our initial focus was on making an acquisition of real properties. Consistent with our strategy as outlined in our IPO prospectus, our proposed business plan following the consummation of the transactions contemplated by the Framework Agreement will likewise be focused on the acquisition of real estate assets.  We anticipate that the costs we will incur to continue to exist and qualify as a REIT commencing with our taxable year ending December 31, 2010 by consummating the transactions contemplated by the Framework Agreement are lower than the costs we would incur if we were to form a new corporation and conduct an initial public offering, thereby providing us more proceeds with which to fund operations. See the sections entitled Risk Factors, The Framework Transactions ProposalsBackground of the Framework Transactions Proposals, The Framework Transactions ProposalsReasons for the Framework Transactions Proposals, and Our Business Following the Consummation of the Framework Transactions. Q: Who will be NRDC Acquisitions board of directors and executive management after the consummation of the transactions contemplated by the Framework Agreement? A: After the consummation of the transactions contemplated by the Framework Agreement, we expect to (i) expand the size of our board of directors to add Mark Burton, and ( and will be independent directors and each of the new directors will receive 25,000 shares of our common stock) and (ii) expand our management team to add individuals who will complement our current managements expertise in real estate. We have agreed with Stuart Tanz that he will become our Chief Executive Officer and President, and we are in discussions with John Roche to become our Chief Financial Officer. Mr. Tanz has acquired $5 million of shares of our common stock in the open market. Mr. Tanz would also become a member of our board of directors. We expect that upon completion of the transactions contemplated by the Framework Agreement, Richard A. Baker will resign as our Chief Executive Officer and will be elected as Executive Chairman of our board of directors, and William L. Mack, who currently serves as the Chairman of our board of directors, Robert C. Baker, who currently serves as the Vice-Chairman of our board of directors, and Lee S. Neibart, who currently serves as our President, will resign such positions but will continue to serve as directors of our company. Prior to the consummation of the transactions contemplated by the Framework Agreement, we intend to further expand the size of our board of directors to add additional board members who will be considered independent directors under the rules of NYSE Amex. See the section entitled Our Business Following Consummation of the Framework TransactionsOur Management Team. 15 Q: What is a REIT? A: A REIT is a company that derives most of its income from investments in real estate. If a corporation qualifies as a REIT, it generally will not be subject to U.S. federal corporate income taxes on its net taxable income that it distributes to its stockholders on an annual basis, thereby reducing its corporate-level taxes and substantially eliminating the double taxation on income and gain that usually results in the case of a distribution by a regular C corporation. Double taxation occurs where a non-REIT corporation, such as a C corporation, is first taxed upon its income and then an additional tax is imposed on the corporations stockholders when the corporation distributes its after tax income. Q: What is the benefit of owning shares of NRDC Acquisition common stock after it qualifies as a REIT? A: Following our intended qualification as a REIT commencing with our taxable year ending December 31, 2010, we expect to make regular, aggregate quarterly distributions to our stockholders. The amount of our quarterly distributions will be determined and declared by our board of directors and will depend on, among other factors, our financial condition and earnings. To review the risks associated with our qualification as a REIT, see the section entitled Risk Factors. Q: When does NRDC Acquisition intend to elect to qualify as a REIT? A: We will elect to qualify as a REIT commencing with our taxable year ending December 31, 2010. Q: What is the Special Distribution? A: A REIT is not permitted to retain earnings and profits accumulated during years when the company or its predecessor was taxed as a regular C corporation. Therefore, in order to qualify as a REIT, we plan to distribute our earnings and profits that accumulated through 2009 by making one or more special distributions to our stockholders payable in cash. We expect that the Special Distribution will be declared and paid in 2010. We will determine our current and accumulated earnings and profits as of the end of 2009 using our historic tax returns through 2008, our 2009 taxable income, and after taking into account any reductions to our earnings and profits attributable to the transactions contemplated by the Framework Agreement. Q: What do I need to do now? A: We urge you to read carefully and consider the information contained in this proxy statement, including the annexes, and to consider how the Initial Charter Proposal, Framework Transactions Proposals, Warrant Amendment Proposals, Equity Incentive Plan Proposal and other proposals will affect you as a stockholder or warrantholder of NRDC Acquisition. You should then vote as soon as possible in accordance with the instructions provided in this proxy statement and on the enclosed proxy cards. Q: What vote is required to approve the Framework Transactions Proposals and the Stockholders Adjournment Proposal? A: The approval of the Framework Transactions Sub-Proposal 1 requires that a majority of the IPO Shares voted by the holders thereof are cast in favor of the Framework Transactions Sub-Proposal 1 at the stockholders meeting. The approval of the Framework Transactions Sub-Proposal 2 requires (i) the affirmative vote of the holders of a majority of the IPO Shares outstanding on the record date and (ii) the affirmative vote of the holders of a majority of our common stock outstanding on the record date. The approval of the Stockholders Adjournment Proposal will require the affirmative vote of the holders of a majority of our common stock outstanding represented and entitled to vote thereon at the special meeting. 16 Brokers and nominees holding shares of record for customers are not entitled to vote on the Framework Transactions Proposals (including any related sub-proposal) or the Stockholders Adjournment Proposal unless they receive specific voting instructions from the beneficial owner of the shares. If a broker or nominee holding shares of record for a customer submits a properly executed proxy, but indicates that it does not have discretionary authority to vote as to a particular matter, those shares, which are referred to as broker non-votes, will be counted for purposes of determining whether a quorum exists. A broker non-vote will have no effect on the outcome of the vote to approve the Framework Transactions Sub-Proposal 1 and the Stockholders Adjournment Proposal. A broker non-vote will have the same effect as a vote against the Framework Transactions Sub-Proposal 2. An abstention occurs when a stockholder affirmatively instructs that a vote be withheld (by checking the abstain box on the proxy card) or when a stockholder who has not given a proxy is present at the special meeting but does not cast a ballot or submit a proxy card in person. An abstention will be counted for purposes of determining whether a quorum exists. An abstention will have no effect on the outcome of the vote to approve the Framework Transactions Sub-Proposal 1. However, any stockholder who abstains from voting with respect to the Framework Transactions Sub- Proposal 1 will not have any conversion rights. An abstention will have the same effect as a vote against the Framework Transactions Sub-Proposal 2 and against the Stockholders Adjournment Proposal. Q: What vote is required to approve the Initial Charter Proposal and the Secondary Charter Proposals? A: Each of the Initial Charter Proposal and the Secondary Charter Proposals (including all related sub-proposals) will require the affirmative vote of the holders of a majority of our common stock outstanding on the record date. Because these proposals require the affirmative vote of a majority of the shares of common stock outstanding for approval, abstentions and shares not entitled to vote because of a broker non-vote will have the same effect as a vote against these proposals. Q: What vote is required to approve the Warrant Amendment Proposals and the Warrantholders Adjournment Proposal? A: The approval of the Warrant Amendment Proposals (including all related sub-proposals) will require the affirmative vote of the holders of a majority of NRDC Acquisition warrants outstanding on the record date. Because each sub-proposal requires the affirmative vote of a majority of the warrants outstanding for approval, abstentions and warrants not entitled to vote because of a broker non-vote will have the same effect as a vote against a sub-proposal. The approval of the Warrantholders Adjournment Proposal will require the affirmative vote of the holders of a majority of our warrants represented and entitled to vote thereon at the meeting. Abstentions are deemed entitled to vote on such proposal. Therefore, they have the same effect as a vote against this proposal. Broker non-votes are not deemed entitled to vote on such proposal and, therefore, they will have no effect on the vote on such proposal. Q: What vote is required to approve the Equity Incentive Plan Proposal? A: The affirmative vote of a majority of the votes cast at the special meeting will be required to approve the Equity Incentive Plan Proposal. Abstentions will have the effect of a vote against the Equity Incentive Plan Proposal but broker non-votes or a failure to vote will have no effect upon the vote to approve the Equity Incentive Plan Proposal. 17 Q: How does NRDC Acquisitions board of directors recommend that I vote? A: Our board of directors (including all independent directors) unanimously, with one director absent, recommends that our stockholders vote FOR the approval of the Initial Charter Proposal, Framework Transactions Proposals (including each sub-proposal), Secondary Charter Proposals (including each sub-proposal), Equity Incentive Plan Proposal, Stockholders Adjournment Proposal and Extension Proposal. Our board of directors (including all independent directors) unanimously, with one director absent, recommends that our warrantholders vote FOR the approval of the Warrant Amendment Proposals (including each sub-proposal) and Warrantholders Adjournment Proposal. You should read the section entitled The Framework Transactions ProposalsReasons for the Framework Transactions Proposals, for a discussion of the factors that our board of directors considered in deciding to approve the Framework Agreement and the various transactions contemplated by the Framework Agreement. Q: Who can vote at the special meeting of stockholders? A: To be able to vote, you must have been a stockholder of record at the close of business on September 24, 2009, the record date. The number of outstanding shares of our common stock entitled to vote at the meeting as of the record date is 51,750,000. If you were a stockholder of record as of the close of business on the record date, you will be entitled to vote all of the shares that you held as of the close of business on the record date at the special meeting, or at any postponements or adjournments of the meeting. Q: Who can vote at the special meeting of warrantholders? A: To be able to vote, you must have been a warrantholder of record at the close of business on September 24, 2009, the record date. The number of outstanding warrants entitled to vote at the meeting as of the record date is 49,400,000. If you were a warrantholder of record as of the close of business on the record date, you will be entitled to vote all of the warrants that you held as of the close of business on the record date at the special meeting, or at any postponements or adjournments of the meeting. Q: How will the Founder Stockholders vote? A: We and BofA entered into agreements with each of the Founder Stockholders pursuant to which each Founder Stockholder agreed to vote all of his, her or its:  Founders Shares in accordance with the majority of the votes cast by IPO Shares with respect to the Framework Transactions Sub-Proposal 1;  shares of our common stock (Founders Shares and IPO Shares) in favor of the Framework Transactions Sub-Proposal 2; and  IPO Shares in favor of the Framework Transactions Sub-Proposal 1. As a result, a Founder Stockholder who acquires shares in the secondary market must vote those shares in favor of the Framework Transactions Sub-Proposal 1 with respect to those shares, and will therefore not be eligible to exercise conversion rights for those shares if the Framework Transactions Sub-Proposal 1 is approved as required by our charter. The Founder Stockholders have informed us that they intend to vote all their shares of common stock and warrants in favor of all the other proposals (including all related sub-proposals) that will be presented at the special meetings of our stockholders and warrantholders. Q: How do I vote? A: If you are a holder of record of our common stock or warrants, you may vote in person at the special meetings or by submitting a proxy for the special meetings. You may submit your proxy by completing, signing, dating and returning the enclosed proxy card in the accompanying pre-addressed postage paid envelope. If you hold your shares or warrants in 18 street name, which means your shares or warrants are held of record by a broker, bank or nominee, you should contact your broker to ensure that votes related to the shares or warrants you beneficially own are properly counted. In this regard, you must provide the record holder of your shares or warrants with instructions on how to vote your shares or warrants or, if you wish to attend the meetings and vote in person, obtain a proxy from your broker, bank or nominee. Q: If my shares or warrants are held in street name, will my broker or nominee automatically vote my shares or warrants for me? A: No. Your broker, bank or nominee cannot vote your shares or warrants unless you provide instructions on how to vote in accordance with the information and procedures provided to you by your broker, bank or nominee. Q: May I change my vote after I have mailed my signed proxy card? A: Yes. Send a later-dated, signed proxy card to our secretary, Robert Baker, at the address set forth below so that it is received by our secretary prior to the special meetings or attend the special meetings in person and vote. You also may revoke your proxy by either sending a notice of revocation to our secretary, which must be received by our secretary prior to the special meetings, or attending the special meetings and revoking your proxy and voting in person. Q: What should I do if I receive more than one set of voting materials? A: You may receive more than one set of voting materials, including multiple copies of this proxy statement and multiple proxy cards or voting instruction cards. For example, if you hold your shares or warrants in more than one brokerage account, you will receive a separate voting instruction card for each brokerage account in which you hold shares or warrants. If you are a holder of record and your shares or warrants are registered in more than one name, you will receive more than one proxy card. Please complete, sign, date and return each proxy card and voting instruction card that you receive in order to cast a vote with respect to all of your NRDC Acquisition shares or warrants. Q: How many shares and warrants must be present to hold the special meetings? A: A majority of our outstanding shares of common stock and warrants must be present at the special meetings of our stockholders and warrantholders, respectively, in order for us to validly conduct business at the meetings. This is called a quorum. For purposes of determining whether a quorum exists, we count as present any shares and warrants that are represented by proxy or that are represented in person at the meeting. For purposes of establishing a quorum, we will count abstentions and broker non-votes. Q: When are the special meetings and where will they be held? A: The special meetings will be held on October 16, 2009, at 10:00 a.m. Eastern time at the offices of Clifford Chance US LLP, 31 West 52nd Street, New York, New York. If you wish to vote in person at the special meeting and your shares or warrants are held in street name by a broker or other nominee, you need to obtain a proxy from the broker or other nominee authorizing you to vote your shares or warrants held in the brokers name. That proxy is different from the proxy card provided with this proxy statement. Q: Who bears the costs of soliciting these proxies? A: We are soliciting proxies on behalf of our board of directors and all solicitation costs will be paid by us. This solicitation is being made by mail but also may be made by telephone or in person. NRDC Acquisition and our directors, officers and employees may also solicit proxies in person, by telephone or by other electronic means, including email and facsimile. We will pay Morrow & Co., LLC an initial fee of $18,500, including disbursements, and, if the proposals presented at the special meetings are approved by our stockholders and warrantholders, we will pay Morrow & Co., LLC an additional contingent fee of $25,000 to 19 A: assist in the proxy solicitation process. Such payments will be made from non-trust account funds. We will reimburse banks, brokers and other institutions, nominees and fiduciaries for their reasonable expenses in forwarding its proxy materials to their principals and to obtain their authority to execute proxies and voting instructions. See the section entitled The Special Meetings of NRDC Acquisitions Stockholders and WarrantholdersProxy Solicitation Costs. Q: Who can help answer my questions? A: If you have questions about the transactions contemplated by the Framework Agreement or if you need additional copies of the proxy statement or the enclosed proxy card you should contact: NRDC Acquisition Corp.3 Manhattanville RoadPurchase, NY 10577Attention: Joseph RoosTelephone: (919) 272-8066 or Morrow & Co., LLC470 West AvenueStamford, CT 06902Stockholders call toll free: (800) 607-0088Banks and brokers call toll free: (800) 662-5200 You may also obtain additional information about NRDC Acquisition from documents filed with the Securities and Exchange Commission (SEC) by following the instructions in the section entitled Where You Can Find More Information. If you intend to affirmatively vote against the Framework Transactions Sub-Proposal 1 and seek conversion of your IPO Shares, your bank or broker must, at least one business day prior to the vote at the special meeting of stockholders, electronically transfer your IPO Shares to the Depositary Trust Company account of Continental Stock Transfer & Trust Company, our stock transfer agent, and provide Continental Stock Transfer & Trust Company with the necessary stock powers, written instructions that you want to convert your shares and a written certificate addressed to Continental Stock Transfer & Trust Company stating that you were the owner of such shares as of the record date, you have owned such shares since the record date and you will continue to own such shares through the closing of the transactions contemplated by the Framework Agreement. If you have questions regarding the certification of your position or delivery of your stock, please contact your broker and request delivery of your shares through the DWAC System or Continental Stock Transfer & Trust Company17 Battery PlaceNew York, NY 10004Telephone: (212) 845-3287Facsimile: (212) 616-7616Attention: Mark Zimkind 20 FORWARD-LOOKING STATEMENTS This proxy statement includes forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Our actual results may differ from the expectations, estimates and projections and, consequently, you should not rely on these forward looking statements as predictions of future events. Words such as expect, estimate, project, budget, forecast, anticipate, intend, plan, may, will, could, should, believes, predicts, potential, continue, and similar expressions are intended to identify such forward-looking statements. These forward-looking statements include, without limitation, our expectations with respect to future performance, anticipated financial impacts of the proposed transactions, charter and warrant amendments and related transactions; approval of the proposed transactions contemplated by the Framework Agreement by shareholders and warrantholders, as applicable; the satisfaction of the closing conditions to the proposed transactions; and the timing of the completion of the proposed transactions. These forward-looking statements involve significant risks and uncertainties that could cause the actual results to differ materially from the expected results. Most of these factors are outside our control and difficult to predict. Factors that may cause such differences include, but are not limited to, the following:  Our ability to identify and acquire retail real estate and real estate-related debt investments that meet our investment standards and the time period required for us to acquire our initial portfolio of our target assets;  The level of rental revenue and net interest income we achieve from our target assets;  The market value of our assets and the supply of, and demand for, retail real estate and real estate-related debt investments in which we invest;  The length of the current economic downturn;  The conditions in the local markets in which we will operate, as well as changes in national economic and market conditions;  Consumer spending and confidence trends;  Our ability to enter into new leases or to renew leases with existing tenants at the properties we acquire at favorable rates;  Our ability to anticipate changes in consumer buying practices and the space needs of tenants;  The competitive landscape impacting the properties we acquire and their tenants;  Our relationships with our tenants and their financial condition;  Our use of debt as part of our financing strategy and our ability to make payments or to comply with any covenants under any borrowings or other debt facilities we obtain;  The level of our operating expenses, including amounts we are required to pay to our management team and to engage third party property managers;  Changes in interest rates that could impact the market price of our common stock and the cost of our borrowings;  Legislative and regulatory changes (including changes to laws governing the taxation of REITs); and  The other factors described herein under Risk Factors
